Mb. Presiding Justice Waterman delivered the opinion of the Court. Under the clause of the mortgages that the mortgagees could sell the property, and out of the proceeds of the sale retain all costs and charges for taking, removing, keeping, storing, advertising and selling the property, which right was recognized in the agreement and order under which they turned the property, over to the receiver, the mortgagees were entitled to all expense by them necessarily incurred in taking the property from the possession of the assignee, Galpin. The general rule is that a creditor holding security may charge against the proceeds of such collateral, such expenses as are reasonably necessary in keeping, caring for, protecting and realizing upon his pledge. Furness v. Union National Bank, 46 Ill. App. 522; 147 Ill. 570; Jones on Pledges, Sec. 400. So much of the order of the Circuit Court as directs the payment to appellants of $208.45 is affirmed; that portion of the order disallowing the claim of appellants for the further sum of $300 is set aside, and an order is here made that the receiver, out of the proceeds of the property mortgaged to appellants, pay them the sum of $300 for expenses by them incurred for attorneys’ fees in- asserting and defending their title to said property. Eeversed in part with order.